       UNITED STATES DISTRICT COURT
       SOUTHERN DISTRICT OF NEW YORK

       JOHN W. MILNER,

                                  Plaintiff,

                            -against-

       THE STATE OF NEW YORK; GOVERNOR                                        19-CV-2889 (NSR)
       ANDREW CUOMO; ATTORNEY GENERAL
       LETITIA JAMES; DETECTIVE JOHN                                      ORDER OF DISMISSAL
       FLOOD; 2 UNNAMED DETECTIVES;
       SOMERS POLICE CHIEF MICHAEL
       DRISCOLL, all in their individual capacities,

                                   Defendants.


       NELSON S. ROMAN, United States District Judge:

               Plaintiff John W. Milner, of Parlin, New Jersey, appears prose and brings this action

       asserting that the defendants have violated his federal constitutional rights. 1 He sues the State of

       New York, New York State Governor Andrew Cuomo, New York State Attorney General Letitia

       James, Westchester County Detective John Flood, two unidentified detectives, and Somers

       Police Chief Michael Driscoll. He specifically asserts claims of violations of his federal

       constitutional rights under 42 U.S.C. § 1983. The Court can construe Plaintiffs complaint as

       asserting additional claims under state law under the Court's supplemental jurisdiction. For the

       reasons discussed below, the Court dismisses this action.

                                           STANDARD OF REVIEW

               The Court has the authority to dismiss a complaint, even when the plaintiff has paid the

       relevant fees, if it determines that the action is frivolous, see Fitzgerald v. First E. Seventh




               1
                  Plaintiff has paid the relevant fees to bring this action and the Clerk of Court has issued
: I1   "'Suliiunonses.
Tenants Corp., 221 F.3d 362, 363-64 (2d Cir. 2000), or that the Court lacks subject matter

jurisdiction, Fed. R. Civ. P. 12(h)(3); Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583

(1999). The Court is obliged, however, to construe pro se pleadings liberally, Harris v. Mills,

572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest [claims] that they

suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal

quotation marks and citations omitted, emphasis in original).

        A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989), abrogated on other grounds by Bell Atl. Corp. v. Twombly,

550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 33 (1992) (holding that “a

finding of factual frivolousness is appropriate when the facts alleged rise to the level of the

irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437

(2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions are clearly

baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”) (internal

quotation marks and citation omitted).

                                          BACKGROUND

        Plaintiff asserts that the defendants have ignored his complaints to them that his cousin,

Ann Westerman, of Granite Springs, New York, has embezzled funds. He contends that the

defendants have failed to investigate and prosecute her.

        Plaintiff asks the Court to order the defendants to investigate and prosecute Westerman

and others. He also asks for “a private meeting with the judge to decide on the best course of

action.” (ECF No.1, at 6.) He further seeks restitution. But it is unclear if he seeks it for himself

or for another person; he does not appear to be a victim of the alleged embezzlement. In addition,

he seeks reimbursement for the “fees involved in this lawsuit.” (Id.)




                                                   2
                                           DISCUSSION

A.        The State of New York

          The Court must dismiss Plaintiff’s claims under 42 U.S.C. § 1983 against the State of

New York under the doctrine of Eleventh Amendment immunity. “[A]s a general rule, state

governments may not be sued in federal court unless they have waived their Eleventh

Amendment immunity or unless Congress has abrogate[d] the states’ Eleventh Amendment

immunity . . . .” Gollomp v. Spitzer, 568 F.3d 355, 366 (2d Cir. 2009) (internal quotation marks

and citation omitted, second alteration in original). This immunity shields States from claims for

monetary damages, injunctive relief, and retrospective declaratory relief. See Green v. Mansour,

474 U.S. 64, 72-74 (1985); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 101-02

(1984).

          Congress has not abrogated the States’ immunity for claims under § 1983. See Dube v.

State Univ. of N.Y., 900 F.2d 587, 594 (2d Cir. 1990). And the State of New York has not waived

its immunity to suit in federal court. See Trotman v. Palisades Interstate Park Comm’n, 557 F.2d

35, 40 (2d Cir. 1977). The Court therefore dismisses Plaintiff’s § 1983 claims against the State of

New York under the doctrine of Eleventh Amendment immunity, and because these claims are

frivolous. See Montero v. Travis, 171 F.3d 757, 760 (2d Cir. 1999) (“A complaint will be

dismissed as ‘frivolous’ when ‘it is clear that the defendants are immune from suit.’” (quoting

Neitzke v. Williams, 490 U.S. 319, 327 (1989))). 2




          2
         The Court also dismisses Plaintiff’s § 1983 claims against the State of New York
because a State is not a “person” for the purpose of § 1983 liability. See Will v. Mich. Dep’t of
State Police, 491 U.S. 58 (1989).


                                                  3
B.     Duty to enforce laws

       The Court construes Plaintiff’s remaining § 1983 claims against the individual defendants

as asserting that those defendants violated Plaintiff’s federal constitutional rights by failing to

enforce laws. The Court must dismiss these claims because there is no federal constitutional duty

on the part of state government officials to enforce laws. See Town of Castle Rock, Colo. v.

Gonzales, 545 U.S. 748, 755-56 (2005); DeShaney v. Winnebago Cnty. Dep’t of Soc. Servs., 489

U.S. 189, 195-96 (1989); Gagliardi v. Vill. of Pawling, 18 F.3d 188, 192 (2d Cir. 1994). The

Court therefore dismisses Plaintiff’s remaining § 1983 claims against the individual defendants

as frivolous. See Livingston, 141 F.3d at 437.

C.     State-law claims

       The Court dismisses any state-law claims that Plaintiff asserts under the Court’s

supplemental jurisdiction. A federal district court may decline to exercise supplemental

jurisdiction over state-law claims when it “has dismissed all claims over which it has original

jurisdiction.” 28 U.S.C. § 1367(c)(3). Generally, “when the federal-law claims have dropped out

of the lawsuit in its early stages and only state-law claims remain, the federal court should

decline the exercise of jurisdiction . . . .” Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350

(1988) (footnote omitted). Having dismissed the federal claims over which the Court has original

jurisdiction, the Court declines to exercise its supplemental jurisdiction over any state-law claims

Plaintiff may be asserting. See Kolari v. New York-Presbyterian Hosp., 455 F.3d 118, 122 (2d Cir.

2006) (“Subsection (c) of § 1367 ‘confirms the discretionary nature of supplemental jurisdiction

by enumerating the circumstances in which district courts can refuse its exercise.’” (quoting City

of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 173 (1997))). 3


       3
          Because Plaintiff is a New Jersey resident and the defendants are officials in New York,
the parties are likely diverse. But because Plaintiff does not allege any facts that show that his


                                                  4
D.     Leave to amend

          District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff's claims cannot be cured with an amendment, the Court declines

to grant Plaintiff leave to amend.

                                           CONCLUSION

       The Court dismisses this action. The Court dismisses Plaintiffs claims under 42 U.S.C.

§ 1983 as frivolous. The Court declines to consider under its supplemental jurisdiction any

remaining claims that Plaintiff asserts under state law. See 28 U.S.C. § 1367(c)(3).

       The Comi certifies under 28 U.S.C. § l 915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in Jonna pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Comi directs the Clerk of Court to docket this order as a "written opinion" within the

meaning of Section 205(a)(5) of the E-Government Act of 2002, to mail a copy of this Order to

pro se Plaintiff and to show proof of service on the docket.

SO ORDERED.

 Dated:      April 15, 2019
             White Plains, New York




claims satisfy the jurisdictional amount to asse1i state-law claims under the Court's diversity
jurisdiction (an amount in excess of the sum or value of $75,000, 28 U.S.C. § 1332(a)), the Court
does not construe the complaint as invoking that jurisdiction.


                                                   5
